                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA



MCDONNEL GROUP, LLC                                 CIVIL ACTION


VERSUS                                              NO. 18-1380
                                                    c/w 19-2227; 19-2230;
                                                    19-10462


STARR SURPLUS LINES                                 SECTION: “H”(2)
INSURANCE COMPANY, ET AL.                           (Applies to 19-2227;
                                                    19-2230)


                        ORDER AND REASONS
     Before the Court are Defendants’ Motion to Dismiss Consolidated
Plaintiff Mechanical Construction Company, L.L.C. n/k/a Bernhard MCC,
L.L.C. (Doc. 161) and Motion to Dismiss Consolidated Plaintiff All Star
Electric, Inc. (Doc. 162). For the following reasons, Defendants’ Motions to
Dismiss are DENIED.


                             BACKGROUND
     This lawsuit arises out of the renovation of the Jung Hotel and
Residences in New Orleans. In late 2014, The Jung, L.L.C. (“Jung”) hired
McDonnel Group, L.L.C. (“McDonnel”) to be the general contractor on the
renovation. In early 2015, McDonnel purchased builder’s risk insurance
policies (the “Policies”) from Defendants Starr Surplus Lines Insurance




                                     1
Company (“Starr”) and Lexington Insurance Company (“Lexington”). 1 Under
the Policies, each Defendant insured 50% of the renovation project. 2
         The trouble began when water damaged the hotel on several occasions
in 2017. The “water intrusion” events, as the parties refer to them, delayed the
renovation. As the delays piled up, so did delay-related costs, which prompted
McDonnel to file insurance claims for damages that it alleges were covered
under the Policies. When Defendants allegedly failed to timely and properly
adjust McDonnel’s claims, McDonnel filed suit. McDonnel seeks declaratory
relief and damages for Defendants’ alleged breach of contract and bad faith
claim adjustment.
         On March 8, 2019, Mechanical Construction Company, L.L.C. n/k/a
Bernhard MCC, L.L.C. (“BMCC”), an HVAC and plumbing subcontractor of
McDonnel’s on the Jung Hotel project, filed its own suit against Defendants.
An electrical subcontractor, All Star Electric, Inc. (“ASE”), followed shortly
thereafter with a separate suit. Both suits generally seek the same type of
relief McDonnel seeks: damages based on Defendants’ alleged breach of the
Policies and bad faith insurance practice. On March 18, 2019, this Court
consolidated all three cases. 3
         On April 9, 2019, Defendants filed Motions to Dismiss Consolidated
Plaintiffs BMCC and ASE (collectively “Subcontractors”). The Subcontractors
oppose Defendants’ Motions. The Court heard Oral Argument on the Motion to
Dismiss BMCC on May 30, 2019.


1   Builder’s risk insurance is a type of property insurance that generally insures owners,
    contractors, and/or subcontractors against accidental losses that arise during constructions
    projects. Michael A. Stover, A Guide to Builder’s Risk Insurance, 53 Tort Trial & Ins. Prac.
    L.J. 819–20 (2018).
2   It is undisputed that the terms and conditions of the two policies are identical. Therefore,
    the Court will not distinguish between the two.
3   This Court has also since consolidated into this action a separate suit filed by Jung on May
    15, 2019. See Case No. 19-10462.

                                                2
        The crux of Defendants’ argument is that the Subcontractors’ claims
must fail because the Subcontractors are not insured under the Policies on
which their claims depend. It is undisputed that McDonnel is the only named
insured on the Policies. What the parties disagree about is whether the
Subcontractors qualify as additional insureds under the Policies.
        Defendants argue that the Policies unambiguously define who qualifies
as an additional insured and that the Subcontractors clearly do not fit within
that definition. The Subcontractors, meanwhile, generally argue that the
Policies are unambiguously clear for the opposite proposition: that the
Subcontractors are indeed additional insureds. Because Defendants argue for
dismissal of both BMCC and ASE for the same reasons, and because the issues
presented by both Motions are similar, the Court will address both Motions
simultaneously.


                                  LEGAL STANDARD
        To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts to “state a claim for relief that is plausible on its face.” 4 A claim
is “plausible on its face” when the pleaded facts allow the court to “draw the
reasonable inference that the defendant is liable for the misconduct alleged.” 5
A court must accept the complaint’s factual allegations as true and must “draw
all reasonable inferences in the plaintiff’s favor.” 6 The Court need not,
however, accept as true legal conclusions couched as factual allegations. 7 To be
legally sufficient, a complaint must establish more than a “sheer possibility”



4   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
    544, 570 (2007)).
5   Id. (citing Twombly, 550 U.S. at 556).
6   Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
7   Iqbal, 556 U.S. 662 at 678.

                                              3
that the plaintiff’s claims are true. 8 If it is apparent from the face of the
complaint that an insurmountable bar to relief exists and the plaintiff is not
entitled to relief, the court must dismiss the claim. 9


                                 LAW AND ANALYSIS
       Because this is a diversity action, Louisiana law applies. 10 “Under
Louisiana law, an insurance policy ‘is a contract between the parties and
should be construed by using the general rules of interpretation of contracts
set forth in the Louisiana Civil Code.’” 11 The Civil Code provides that “[w]hen
the words of a contract are clear and explicit and lead to no absurd
consequences, no further interpretation may be made in search of the parties’
intent.” 12 Alternatively, “[i]f a contract is ambiguous, a court must consider any
proffered course of conduct evidence” to interpret the meaning of the
ambiguous contract. 13 “[A] contract is ambiguous when, inter alia, its ‘written
terms are susceptible to more than one interpretation,’ when ‘there is
uncertainty as to its provisions,’ or when ‘the parties’ intent cannot be
ascertained from the language used.’” 14
       The Policies define “Additional Insured(s)” as follows:




8  Id.
9  Lormand, 565 F.3d 228 at 255–57.
10 Texas Indus., Inc. v. Factory Mut. Ins. Co., 486 F.3d 844, 846 (5th Cir. 2007) (“In diversity

   cases . . . federal courts look to the substantive law of the forum state.”) (citing Erie R.R.
   Co. v. Tompkins, 304 U.S. 64, 78 (1938)).
11 Guidry v. Am. Pub. Life Ins. Co., 512 F.3d 177, 181 (5th Cir. 2007) (quoting Cadwallader

   v. Allstate Ins. Co., 848 So.2d 577, 580 (La. 2003)).
12 LA. CIV. CODE art. 2046.
13 WH Holdings, L.L.C. v. Ace Am. Ins. Co., 481 F. App’x 894, 897 (5th Cir. 2012) (citing LA.

   CIV. CODE art. 2053).
14 Greenwood 950, L.L.C. v. Chesapeake Louisiana, L.P., 683 F.3d 666, 668 (5th Cir. 2012)

   (quoting Sequoia Venture No. 2, Ltd. v. Cassidy, 968 So. 2d 806, 809 (La. App. 2 Cir. 2007);
   accord Campbell v. Melton, 817 So. 2d 69, 75 (La. 2002)).

                                               4
          To the extent required by any contract or subcontract for an
          Insured Project*, and then only as their respective interest may
          appear, all owners, all contractors and subcontractors of every tier,
          tenants of the Insured Project* and any other individual or entity
          specified, in such contract or subcontract are recognized as
          Additional Insured’s hereunder. 15
The Court need not proceed further to find the first level of ambiguity in the
Policies. The only definite takeaway from the Policies’ definition of additional
insureds is that whether the Subcontractors are additional insureds depends
on language in other contracts. It is not clear, however, what exactly another
contract must require for an entity to qualify as an additional insured.
          For example, Defendants interpret the Policies to mean that another
contract must require both that McDonnel purchase insurance and that the
Subcontractors be named as additional insureds on that insurance.
Subcontractor BMCC, meanwhile, argues that another contract need only
require that a subcontractor be named as an additional insured to any policy
procured and that whether McDonnel was required to purchase the policy is
irrelevant to the Subcontractors’ additional insured status.
          Other ambiguities appear elsewhere. Regardless of what exactly the
Policies require, both Defendants and Subcontractors cite to the “Prime
Contract” between Jung and McDonnel to support their respective arguments.
The Subcontractors argue that the Prime Contract requires that the
Subcontractors be named as additional insureds under the Policies, which
would seem to satisfy the criteria for additional insured status under the
Policies. Defendants, meanwhile, argue that neither the Prime Contract nor
any other contract related to the renovation project requires that the




15   Doc. 161-3 at 16. The Policies define “Insured Project*” as the renovation of the Jung Hotel
     that is at issue in this case. Id. at 17.

                                                 5
Subcontractors be named as additional insureds. 16 The Court, therefore, will
address the relevant provisions in the Prime Contract cited by the parties for
their respective arguments.
      The last line in the Prime Contract addresses “Insurance and Bonds.” 17
The provision provides: “The Contractor shall purchase and maintain
insurance and provide bonds as set forth in Article 11 of the ALA (sic)
Documents A201-2007.” 18 The Prime Contract, then, incorporates what is
known as the American Institute of Architecture’s (“AIA”) general
recommended provisions for construction contracts. 19
       Article 11 of the AIA document cited to by all the parties contains a
number of provisions about insurance and bonds. 20 Section 11.1 address
“Contractor’s Liability Insurance,” and Section 11.1.1 provides that “The
Contractor shall purchase . . . such insurance as will protect the Contractor
from claims . . . for which the Contractor may be legally liable.” 21 Section 11.3.1,
meanwhile, addresses “Property Insurance” and provides as follows:
       Unless otherwise provided, the Owner shall purchase and
       maintain . . . property insurance written on a builder’s risk “all-
       risk” or equivalent policy form in the amount of the initial Contract
       Sum, plus value of subsequent Contract Modifications and cost of
       material supplied or installed by others . . . . This insurance shall
       include interests of the Owner, the Contractor, Subcontractors and
       Sub-subcontractors in the Project. 22
Section 11.3.1.2 further provides, in pertinent part, as follows:



16 The Subcontractors do not attempt to rely on their respective subcontracts with McDonnel
   to satisfy the Policies’ additional insured “requirement” provision.
17 Doc. 161-1 at 14.
18 Id. McDonnel is identified as the Contractor in the Prime Contract. Id. at 2.
19 See id. at 48–86. The Prime Contract’s reference to the general conditions as “ALA”

   documents instead of “AIA” documents appears to be a typo.
20 Id. at 77–79.
21 Id. at 77.
22 Id. at 78.



                                            6
         If the Owner does not intend to purchase insurance required by
         the Contract and with all of the coverages in the amount described
         above, the Owner shall so inform the Contractor in writing prior
         to commencement of the Work. The Contractor may then effect
         insurance that will protect the interests of the Contractor,
         Subcontractors and Sub-subcontractors in the Work, and by
         appropriate Change Order the cost thereof shall be charged to the
         Owner. 23
The above-quoted language raises several ambiguities. First, to the extent the
Prime Contract required McDonnel to purchase insurance as set forth in the
AIA document, does that mean only that McDonnel was required to purchase
liability insurance pursuant to Section 11.1? Or was the provision meant to
shift the responsibility of purchasing builder’s risk insurance from Jung to
McDonnel? Additionally, does “[t]his insurance” referred to in the last sentence
of Section 11.3.1 only cover builder’s risk insurance procured by an owner like
Jung? Or does it also refer to builder’s risk policies purchased by contractors if
it is “otherwise agreed” that the contractor and not the owner will purchase
builder’s risk insurance?
         These questions and others cannot be answered solely by looking to the
text of the Policies, the Prime Contract, and the AIA documents that the Prime
Contract incorporates by reference. The Policies—if not on their own, certainly
by virtue of their incorporation of the other contracts and documents—are
ambiguous as to whether the Subcontractors are additional insureds.
Accordingly, this Court is bound by Louisiana law to consider “course of
conduct” evidence to determine the meaning of the Policies. 24
         At the Motion to Dismiss stage, this Court is limited to reviewing the
Subcontractors’ pleadings and any documents they may have referenced in



23   Doc. 161-1 at 78.
24   LA. CIV. CODE art. 2053.

                                         7
those pleadings when determining whether they have stated plausible claims
for 12(b)(6) purposes. 25 Here, drawing all inferences in a light most favorable
to the Subcontractors, Defendants have failed to meet their burden to show
that Plaintiffs have failed to state a claim that is plausible on its face. The
Policies are ambiguous as to whether the Subcontractors are additional
insureds. Accordingly, this Court needs course of conduct evidence to
determine what the parties intended. As such, it would be inappropriate to
dismiss the Subcontractors’ claims at this time. 26


                                      CONCLUSION
       For the following reasons, Defendants’ Motions are DENIED.


                           New Orleans, Louisiana this 31st day of May, 2019.




                                             ____________________________________
                                             JANE TRICHE MILAZZO
                                             UNITED STATES DISTRICT JUDGE




25  See Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004)
   (“Documents that a defendant attaches to a motion to dismiss are considered part of the
   pleadings if they are referred to in the plaintiff’s complaint and are central to her claim.”).
26 Because this Court finds that the Policies are ambiguous as to whether the Subcontractors

   are additional insureds, it need not address ASE’s argument that the “Coverage” section of
   the Policies creates additional insured status for ASE.

                                                8
